Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on May 29, 2020 and the amendments to the claims filed on August 10, 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on December 5, 2019. It is noted, however, that applicant has not filed a certified copy of the Indian Provisional application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 sets forth a system claim.  Line 3 of the claim further sets forth that the claim is a system claim.  However, it is unclear how the system of claim 1 functions when the "system" is only recited in its broadest sense.  Specifically there is no specific structure set forth delineating exactly what accomplishes the steps of the claim.  While the preamble further sets forth that it is a system claim with a “hardware processor” the body of the claim fails to breathe life and breath into the language of the preamble or to set forth exactly which steps of the claims are accomplished by which parts of the “hardware processor” of the preamble.  It is unclear if applicant is seeking to claim every possible system with a hardware processor that could perform the steps of claim 1, or if applicant is seeking to claim a specific system.  Further, the “one or more exchange systems” and the “client device” are outside systems that the claimed system is communicating with and fail to define any structure of the claimed invention.  Appropriate correction is required.  

The recitation of, “or any combination thereof” in line 5 of claim 7 renders the claim indefinite.  It is unclear what is encompassed by the term “or any combination thereof”.  These recitations render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: YES).

The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of retrieve structured and unstructured data from one or more external data sources, the structured data including time- series data on a financial instrument and the unstructured data including words of titles, sentences, paragraphs, or any combination thereof; analyze the unstructured data using natural language processing to determine sentiment scores associated with each of the words in the unstructured data; combine the sentiment scores to determine a sentiment measure for the financial instrument the sentiment measure indicating whether the words in the unstructured data have an overall positive, negative, or neutral connotation; analyze the structured data to obtain a training dataset, the structured data including historical data associated with the financial instrument and current data associated with the financial instrument, wherein historical data pertains to data describing prices of the financial instrument in one or more previous timestamps and current data pertains to data describing price of the financial instrument at a current timestamp; train a neural network model with the training dataset such that the neural network provides a predicted price of the financial instrument for a future timestamp given the price of the financial instrument at the current timestamp; determine a variance associated with the predicted price of the financial instrument using the predicted price of the financial instrument and a current price of the financial instrument included in the current data; determine a decision for managing the financial instrument using a statistical regression model and wherein the determine decision is based at least in part on the sentiment measure for the financial instrument, the determined variance associated with the predicted price of the financial instrument,  and a current holding of the financial instrument; execute the decision with one or more exchange systems by sending commands relating to the current holding of the financial instrument to the one or more exchange systems; and send the decision to a client device for display.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Managing financial instruments recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computing system and client device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The application programming interface in Claim 1 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite the computing system and client device in Claim 1.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, there are no additional elements, when considered separately and as an ordered combination, to integrate the abstract idea into a practical application. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018, 0019, 0063] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-13, and 15-18 further define the abstract idea that is present in the independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-14 are directed to an abstract idea.  Thus, the claims 1-8, 10-13, and 15-18 are not patent-eligible.

	

With respect to claims 1-14, data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.  In the instant claims, the claims are drawn to a system, yet there is no structure actually defining what the system encompasses, and therefore the claims are considered to be non-statutory.  It is noted that the claims do set forth a “hardware processor” in the preamble of the claim however, the body of the claim fails to breathe life and breath into the language of the preamble or to set forth exactly which steps of the claims are accomplished by which parts of the “hardware processor” of the preamble.  Further, the “one or more exchange systems” and the “client device” are outside systems that the claimed system is communicating with and fail to define any structure of the claimed invention.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13, and 15-18 have been considered but are moot because arguments do not apply to the current rejection.

Applicant’s arguments regarding the 35 USC 112 rejections (Remarks, page 6), have been considered however the amendments to the claims did not remedy all of the rejections.  Please see the amended rejections, as advanced above.

Applicant’s arguments regarding the 35 USC 101 abstract rejection (Remarks, pages 6-9) are acknowledged, however they are not persuasive.  Specifically, the amendments to the claims fail to set forth any specific structure that is accomplishing the steps of the claims. While the preamble further sets forth that it is a system claim with a “hardware processor” the body of the claim fails to breathe life and breath into the language of the preamble or to set forth exaction which steps of the claims are accomplished by which parts of the “hardware processor” of the preamble.  Further, the “one or more exchange systems” and the “client device” are outside systems that the claimed system is communicating with and fail to define any structure of the claimed invention.  
Applicant’s arguments that the claims are not abstract since they, “are directed to a specific improvement for solving a technical problem” citing Core Wireless Licensing (Remarks, pages 8-9), are not persuasive.  Specifically, in Core Wireless the court found that, “Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. … These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  However the present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
8/31/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693